The majority finds that the trial court had sufficient evidence to find that the officer, based upon a slight deviation from the right one-half of a street with no center line, gave the officer reasonable articulable suspicion that an offense was being committed. The majority defers to the trial court and does not review the record de novo.
However, it appears the trial court's factual findings are paramount unless a motion to suppress is improperly granted, based upon the record.
I must therefore dissent.